In an action brought to restrain defendants from operating a gasoline station on property adjoining that of which plaintiff is lessee, and from trespassing upon plaintiff’s property or the sidewalk abutting thereon, judgment dismissing the complaint modified by eliminating the provisions for costs, and as so modified unanimously affirmed, without costs. Costs were improperly incorporated in the judgment under section 440 of the Civil Practice Act. (Sagona v. Montalbano, 228 App. Div. 857.) Present • — ■ Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.